Exhibit 10.2

 



AMENDMENT NO. 1

TO

REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to Registration Rights Agreement (the “Amendment”), dated
as of April 7, 2016, is entered into by and among Long Island Brand Beverages
LLC, a New York limited liability company (“Borrower”), Long Island Iced Tea
Corp., a Delaware corporation (“Parent”), and Brentwood LIIT Inc., a Delaware
corporation (the “Lender”).

 

RECITALS

 

WHEREAS, Borrower, Parent and Lender are parties to that certain Registration
Rights Agreement, dated as of December 3, 2015 (the “Registration Rights
Agreement”; capitalized terms used but not defined herein have the meanings
ascribed to them in the Registration Rights Agreement), pursuant to which Lender
has certain demand and piggyback registration rights with respect to the
Conversion Shares, the Warrant and the Warrant Shares; and

 

WHEREAS, Borrower, Parent and Lender, simultaneously herewith, are entering into
a Second Amendment to the Credit Agreement (the “Credit Amendment”), pursuant to
which, simultaneously with the consummation of a Qualified Public Offering (as
defined in the Credit Amendment), the Lender will convert the amounts due under
the Note into 421,972 shares of Common Stock, subject to increase or decrease as
described therein, and the Lender will exchange the Warrant for 486,111 shares
of Common Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           Amendments. Contingent upon, and effective simultaneously with, the
consummation of a Qualified Public Offering (as defined in the Credit
Amendment):

 

a.           Section 1 of the Registration Rights Agreement is hereby amended by
adding the following definition in alphabetical order:

 

““Recapitalization Shares” shall mean the shares of Common Stock issuable to the
Lender upon conversion of the Note and exchange of the Warrant in accordance
with Section 2(a) and 2(b), respectively, of that certain Second Amendment to
Credit Agreement, dated as of April 7, 2016, by and among the Borrower, the
Parent and the Lender.”

 

b.           Section 1 of the Registration Rights Agreement is hereby amended by
replacing the definition of “Registrable Shares” in its entirety with the
following:

 

           ““Registrable Shares” shall mean (a) the Conversion Shares, (b) the
Recapitalization Shares, and (c) any other equity security of the Parent issued
or issuable with respect to any such Conversion Shares or Recapitalization
Shares to the Lender by way of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Shares, such securities shall cease to be Registrable Shares when: (A) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold or disposed of in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Parent and subsequent public distribution of such securities
shall permanently not require registration under the Securities Act; (C) such
securities shall have ceased to be outstanding; (D) such securities may be sold
without registration pursuant Rule 144 promulgated under the Securities Act (but
with no volume or other restrictions or limitations); or (E) such securities
have been sold to, or through, a broker, dealer or Underwriter in a public
distribution or other public securities transaction.”

 



   

 

 

c.           All references in the Registration Rights Agreement to the
Registration Rights Agreement shall mean the Registration Rights Agreement as
amended by this Amendment.

 

2.           Waiver. The Lender hereby waives its right under the Registration
Rights Agreement to include the Registrable Shares on any registration statement
filed by the Company under the Securities Act on or before April 30, 2016 that
registers the offer and sale of equity securities of the Company to the public
for its own account, or any registration statement filed pursuant to Rule 462(b)
under the Securities Act to register additional securities of the same class or
classes included therein, or any pre-effective amendment, post-effective
amendment or supplement thereto.

 

3.           Miscellaneous.

 

a.           This Amendment amends solely the provisions of the Registration
Rights Agreement set forth herein and nothing in this Amendment is intended or
shall be construed as amending or waiving any other terms or provisions of the
Registration Rights Agreement or any other rights of the Parties under the
Registration Rights Agreement. The parties acknowledge that the Registration
Rights Agreement (as amended by this Amendment) is in full force and effect and
is hereby confirmed and ratified in all respects.

 

b.           This Amendment may be executed in any number of identical
counterparts, each of which shall be deemed to be an original, and all of which
shall collectively constitute a single agreement, fully binding and enforceable
against the parties hereto.

 

c.           This Amendment is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

d.           This Amendment shall be construed in accordance with, and governed
in all respects by, the laws of the State of New York.

 

[Signature page follows]


 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



          PARENT:      

LONG ISLAND ICED TEA CORP.

 

        By:   /s/ Philip Thomas       Name: Philip Thomas       Title:   CEO

 

          BORROWER:      

LONG ISLAND BRAND BEVERAGES LLC

 

        By:   /s/ Philip Thomas       Name: Philip Thomas       Title:   CEO

 



          LENDER:      

BRENTWOOD LIIT INC.

 

        By:   /s/ Kerry Finnigan       Name: Kerry Finnigan      
Title:   Director

 

 

 



 3 

